 

Tompkins Financial Corporation 10-Q [tmp-10q_093016.htm] 

 

Exhibit 10.11

 







AWARD AGREEMENT

 

TOMPKINS FINANCIAL CORPORATION



2009 EQUITY PLAN

 

[Date]

 

Name



Address 1



Address 2

 

Dear Name,

 

1.Tompkins Financial Corporation (the “Company”) hereby grants to Name the
award(s) summarized below (the “Grant”), pursuant to the terms and conditions of
the Company’s 2009 Equity Plan, as it may be amended from time to time (the
“Plan”). The terms, conditions and restrictions of your award are set forth in
this Award Agreement, which is governed by the terms of the Plan. Awards shall
be exercised in the manner set forth in the Plan. Without limiting the
foregoing, you may elect to have stock withheld to pay any purchase price or
cost associated with the exercise. For the award to be effective, you must sign
below and return this Award Agreement to the Company, acknowledging that you
have received and read the Prospectus dated July 22, 2016 and any applicable
prospectus supplements (together, the “Prospectus”), and agree to the terms of
this Award Agreement and the Plan.

 

2.Award Summary:

 

Restricted Stock Award Summary Award Date:   Number of Shares:   Vesting
Schedule: 5 Year Percentage Date 0%   25%   25%   25%   25%  

 



 

 

 



By my signature below, I hereby acknowledge receipt of this Grant on the date
shown above on the terms stated herein, which has been issued to me under the
terms and conditions of the Plan. I further acknowledge receipt of a copy of the
Plan and the Prospectus and agree to be bound by all of the terms and conditions
of the Plan as if they were set out in full in this Award Agreement. I agree to
accept as binding, conclusive and final all decisions or interpretations of the
Committee or the Board, as the case may be, upon any questions relating to the
Plan or this Grant.

 

I understand that in the event the Committee determines, in its sole discretion,
that I engaged in any activity contrary or harmful to the interests of the
Company or its customers, including without limitation, any violation of Company
policy or procedures, any unvested awards I hold shall immediately be forfeited
and any rights thereunder shall terminate.

 

Signature:               Date               Christopher Chinici   Date      
Vice President, Internal Actuary           Tompkins Financial Corporation      

 

Note: If there are any discrepancies in the name or address shown above, 

please make the appropriate corrections on this form.

 



 

